Citation Nr: 0408624	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.  

2.  Entitlement to service connection for a nasopharyngeal 
mass.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  

7.  Entitlement to service connection for a left knee 
disorder.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.  

9.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to April 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that the claims of service 
connection for a back condition and a bilateral knee disorder 
were reopened, but then denied the issues on the merits; and 
denied service connection for residuals of removal of soft 
tissue mass, a left wrist disorder, and a left ankle 
disorder.  

In a September 2002 rating decision, the RO assigned a 10 
percent rating for otitis media effective November 1999.  In 
January 2003, the veteran indicated that he was satisfied 
with this rating.  In January 2003, the veteran testified 
before the undersigned at the RO.  Thereafter, the veteran's 
claim was advanced on the Board's docket.

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record."  As such, the Board will consider the matter 
of whether new and material evidence has been received to 
reopen the claims of service connection for back, left knee, 
and right knee disorders.  As set forth below, the Board is 
in fact determining that new and material evidence has been 
received, thereby reopening the claims for service 
connection.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 as a result of surgical treatment by 
the Department of Veterans Affairs (VA) in April 2000, has 
been raised and is hereby referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's intercarpal fusion of the left wrist is 
related to service.  

2.  The veteran's status post right neck dissection without 
malignancy is related to service.  

3.  The veteran's left ankle sprain/discomfort is not related 
to service.  

4.  In a December 1979 rating decision, the RO denied service 
connection for back and left knee disorders.  The veteran did 
not perfect an appeal.

5.  In a May 1985 rating decision, the RO confirmed and 
continued the December 1979 denial of service connection back 
and left knee disorders.  The veteran did not perfect an 
appeal.

6.  In a December 1988 rating decision, the RO denied service 
connection for a right knee disorder.  The veteran did not 
perfect an appeal.

7.  Evidence submitted since the RO's May 1985 and December 
1988 final decisions is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for back, left knee, and right knee 
disorders.

8.  The veteran has lumbosacral strain which is a residual of 
his inservice motor vehicle accident.  

9.  The veteran has patellofemoral pain syndrome of the left 
knee which is a residual of his inservice motor vehicle 
accident.  

10.  The veteran has patellofemoral pain syndrome of the 
right knee which is a residual of his inservice motor vehicle 
accident.  


CONCLUSIONS OF LAW

1.  A left wrist disorder, currently diagnosed as intercarpal 
fusion of the left wrist, was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002).  

2.  Status post right neck dissection without malignancy was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002).  

3.  Left ankle sprain/discomfort was not incurred or 
aggravated in peacetime service.  38 U.S.C.A. § 1131 (West 
2002).  

4.  The December 1979 rating decision in which the RO denied 
service connection for back and left knee disorders is final.  
38 U.S.C.A. § 7105 (West 1991).

5.  The May 1985 decision in which the RO confirmed and 
continued the December 1979 denial of service connection for 
back and left knee disorders is final.  38 U.S.C.A. § 7105 
(West 1991).

6.  The December 1988 rating decision in which the RO denied 
service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

7.  New and material evidence has been received since the 
RO's May 1985 and December 1988 rating decisions, thus, the 
claims of service connection for back, left knee, and right 
knee disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).

8.  Lumbosacral strain was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002).  

9.  Patellofemoral pain syndrome of the left knee was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002).  

10.  Patellofemoral pain syndrome of the right knee was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via a May 2001 letter.  To the 
extent that this letter did not address all of the issues, 
the Board notes that the issues which were not addressed, as 
well as some issues which were addressed, are being granted 
in full.  Thus, any deficiency in the notice is harmless and 
non-prejudicial.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims and notice of how his claim was 
still deficient.  The Board notes that the May 2001 VCAA 
notice pre-dated the rating decision which denied the 
claimant's claims.  This action complies with Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claims.  Thus, the claimant has been provided notice of what 
VA was doing to develop the claims, notice of what he could 
do to help his claims and notice of how his claims were still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  He has been examined.  These 
records satisfy 38 C.F.R. § 3.326.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the claimant.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The veteran entered service in May 1976.  The service medical 
records show that on a November 24, 1976 Replacement 
examination, it was noted that he had been treated at Balboa 
Hospital for a sprained wrist on June 28, 1976.  

On May 19, 1977, the veteran complained of having twisted his 
ankle while he was running and tripped.  The ankle was 
moderately swollen and dislocated.  The diagnosis was ankle 
sprain.  The veteran was given an Ace wrap.  

On November 3, 1977, the veteran was treated for otitis 
media.  On January 17, 1978, he was treated for bleeding in 
his right ear.  On January 26, 1978, the veteran was treated 
for otitis media.  There was a blood clot and inflammation.  

On February 28, 1978, the veteran reported that he had 
twisted his ankle while playing soccer.  The diagnosis was 
questionable ankle sprain.  

On March 28, 1978, the veteran was treated for a right knee 
abrasion.  A few days later, it was noted that the abrasion 
was located on the patella with some slight inflammation.  
Healing of the area was good.  The veteran was given a cane.  
He complained of also having pulled a hamstring and it was 
noted that he had been using the whirlpool.  

On January 29, 1979, the veteran complained of left knee pain 
and stiffness.  He reported that he had injured his left knee 
in a soccer game.  The impression was soft tissue injury and 
he was provided an Ace wrap and pain medication.  

On April 11, 1979, the veteran was in a motor vehicle 
accident.  Afterwards, he complained of pain in his left 
knee, his back, and his nose.  The left knee was noted to be 
swollen and tender.  A bruise was also noted.  The veteran 
was provided a cane.  In a separate April 11, 1979 record, it 
was noted that the veteran had full range of motion of the 
left knee with mild effusion.  The ligaments were intact and 
there were no signs of tearing or strain.  The impression was 
head and knee trauma.  The veteran also complained of low 
back pain.  There were no fractures or dislocation.  The 
impression was muscle injury of the low back.  

On April 12, 1979, it was noted that the veteran had been in 
an automobile accident the day before and was currently 
complaining of left knee pain and nose problems.  It was 
noted that he had had back x-rays taken the day before.  
Examination revealed no dislocation of the left knee and no 
apparent crepitus.  McMurray's testing was negative.  The 
diagnosis was post-traumatic knee pain, chondromalacia, and 
possible left knee strain.  In a separate record, it was 
noted that the veteran had been complaining of increased low 
back pain, left knee pain, and pain in the bridge of his 
nose.  With regard to the low back, there was no edema, 
discoloration, muscle spasm, clinical fracture, or decreased 
range of motion.  X-rays were within normal limits.  With 
regard to the left knee, there was no effusion, knee edema, 
discoloration, and no laxity.  McMurray's testing was 
negative.  Anterior Drawer testing was negative.  Post 
capsule/crusciate ligament was intact and there was no 
decrease in range of motion.  There was point tenderness at 
the lateral insertion of the quadriceps.  X-rays were within 
normal limits.  X-rays did not show a fracture or 
dislocation.  The examiner indicated that the physical 
examinations of the back, left knee, and nose were all 
normal.  The overall assessment was body bruises with no 
significant injuries.  No cane was needed.  The veteran was 
recommended to return to duty in 24 hours.

The next day, the veteran continued to complain of low back 
pain and muscle spasm.  The impression was lumbar strain and 
spasm.  

On April 18, 1979, the veteran underwent a separation 
examination.  On his Report of Medical History, it was noted 
that the veteran had been treated in June 1976 for a sprained 
wrist and that the veteran currently complained of a pinched 
nerve in his left wrist.  The veteran also reported a history 
of other problems including, in pertinent part, swollen and 
painful joints; ears, nose, or throat trouble; cramps in his 
legs; and a growth.  He reported that he was left-handed.  In 
pertinent part, physical examination of his head, neck, face, 
and scalp; nose; sinuses; feet; lower extremities; spine and 
other musculoskeletal; and neurologic were normal.  

Following service, in September 1979, the veteran was 
afforded a VA examination.  At that time, the veteran's 
history of the automobile accident was noted.  The veteran 
complained that he had some pain in his tailbone and cramping 
in his left knee, especially at night.  Physical examination 
revealed the following.  The head and nose were normal.  
Examination of the back and left knee were normal.  The 
examiner's impression was minor residual post-coccygenal 
injury; no physical or x-ray evidence of left knee 
malfunction.  

In April 2000, it was noted that the veteran had a large left 
nasopharyngeal mass with lymphadenopathy.  The veteran 
underwent a endoscopic biopsy of the nasopharynx and an open 
biopsy of a deep cervical node.  

In July 2000, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he injured his knees 
and back during a motor vehicle accident during service; 
injured his left wrist during boot camp; and sprained his 
ankle while in service.  Physical examination yielded the 
following pertinent diagnoses: status post chronic otitis 
media, likely secondary to benign soft tissue mass which was 
likely to have begun during service; status post right neck 
dissection without malignancy being found and complicated by 
postoperative hypesthesia in the surgical area; lumbosacral 
stain, likely related to inservice motor vehicle accident; 
bilateral knee discomfort, likely related to inservice motor 
vehicle accident; chronic left wrist pain with ununited 
scaphoid fracture incurred in service; and recurrent left 
ankle discomfort, likely not related to ankle sprain which 
occurred in service.  

Thereafter, the veteran underwent fusion of his left wrist.

In February 2002, the veteran reported to a VA examiner that 
he injured both knees in a motor vehicle accident during 
service.  Current diagnosis was bilateral patellofemoral pain 
syndrome.  

In January 2003, the veteran testified before the undersigned 
at a personal hearing.  At that time, the veteran and his 
representative emphasized that the veteran was in a very 
serious motor vehicle accident during service in which 3 
persons were killed.  Due to this accident, the veteran had 
been granted service connection for post-traumatic stress 
disorder.  In addition, they maintained that his knees went 
into the dashboard and were injured.  Also, they stated that 
his back was injured, too.  Currently, the veteran testified 
that he had back and bilateral knee disorders as a result of 
that accident.  With regard to his left wrist, the veteran 
related that he fell and injured his left wrist during 
service, the wrist was sprained, and he was taken to Balboa 
Hospital.  Since that time, he reported that he had had left 
wrist problems and had recently had surgery.  With regard to 
his nasopharyngeal mass, the veteran indicated that this was 
related to his service-incurred otitis media and actually 
caused his otitis media.  With regard to his left ankle, the 
veteran stated that he injured his left ankle while running 
in boot camp during service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).


Service Connection for a Left Wrist Disorder

On a November 1976 Replacement examination, it was noted that 
the veteran had been treated at Balboa Hospital for a 
sprained wrist in June 1976.  On his separation examination 
in April 1979, it was noted that the veteran complained of 
having a pinched nerve in his left wrist.  

In July 2000, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that injured his left wrist 
during boot camp.  The Board notes that the veteran is 
considered credible in reporting his history as it generally 
was corroborated by his report in the service medical 
records.  The VA examiner concluded that the veteran had a 
current left wrist disorder which was diagnosed as chronic 
left wrist pain with ununited scaphoid fracture.  The 
examiner opined that the left wrist was injured during 
service which resulted in current disability.  Since that 
examination, the veteran underwent a left wrist fusion.  He 
is currently diagnosed as having intercarpal fusion of the 
left wrist.  

In sum, there is a notation of a left wrist sprain in 1976 
and then of a pinched nerve, just prior to separation.  The 
veteran maintains that he has had left wrist pain since that 
time.  Post-service, he was diagnosed as having an ununited 
scaphoid fracture.  A VA examiner has related that ununited 
scaphoid fracture to his inservice left wrist injury.  
Recently, he underwent a left wrist fusion and is currently 
diagnosed as having intercarpal fusion of the left wrist.  

The veteran was not diagnosed as having an inservice fracture 
of the left wrist.  The VA examiner specifically noted that 
this was the case, that the x-rays were negative.  However, 
this VA examiner nevertheless opined that the inservice 
injury resulted in the current left wrist disability.  The 
Board shall not remand for clarification.  The examiner was 
clear on this point.  The history he considered was accurate.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the 
Board accepts the diagnosis and medical opinion of the VA 
examiner.  

Thus, the veteran's intercarpal fusion of the left wrist is 
related to service.  The evidence supports the claim.  
Service connection is therefore warranted.  





Service Connection for a Nasopharyngeal Mass

The veteran was treated during service for otitis media.  
Otitis media is service-connected.  The VA examiner reviewed 
an accurate history of the veteran's otitis media and post-
service April 2000 surgical procedure.  The examiner 
essentially opined that the veteran developed otitis media 
during service due to the benign soft tissue mass and that 
the tumor likely began during service.  The examiner's 
opinion is uncontradicted in the record.  

Although a tumor was not noted during service, the examiner 
has indicated that it was likely present at that time.  The 
veteran has undergone a surgical procedure due to the tumor.  
Thus, based on this competent evidence, the Board finds that 
the veteran's currently diagnosed status post right neck 
dissection without malignancy is related to service.  The 
evidence supports the claim.  Service connection is therefore 
warranted.  


Service Connection for a Left Ankle Disorder

The service medical records reflect that in May 1977, the 
veteran complained of having twisted his ankle while he was 
running and tripped.  The diagnosis was ankle sprain.  In 
February 1978, the veteran reported that he had twisted his 
ankle while playing soccer.  The diagnosis was questionable 
ankle sprain.  The separation examination was negative for 
musculoskeletal or neurologic defect.  The feet and lower 
extremities were normal.  

The Board notes at this point that the service medical 
records are unclear, that is, not completely legible, with 
regard to whether the sprains were to the left or right knee.  
The Board accepts for the purpose of this appeal that the 
sprains were to the left ankle.  

Post-service, there is an absence of any post-service 
complaints, treatment, or diagnosis for approximately 2 
decades.  The VA examiner reviewed an accurate inservice 
injury of left ankle sprain.  However, he opined that 
recurrent left ankle discomfort was not likely related to 
ankle sprain which occurred in service.  

Thus, in sum, although the veteran had left ankle sprain 
during service, the separation examination was negative.  
There was no chronic left ankle disease during service.  
Thereafter, there were no credible complaints or signs or 
symptoms of a left ankle disorder for over 2 decades.  Thus, 
there was no continuity of symptomatology.  The VA examiner, 
who is otherwise uncontradicted in the record and whose 
opinion is competent, opined that current left ankle 
discomfort is not related to inservice left ankle sprain.  
Therefore, there is no competent nexus of current disability 
to service.  

Thus, the evidence supporting the veteran's claim is his own 
contention that inservice left ankle sprain resulted in 
lasting left ankle disability.  The evidence against the 
veteran's claim is the fact that the left ankle was normal 
upon his separation from service.  There is no record of a 
chronic disorder during service or in proximity to service.  
There is no continuity of symptomatology after service.  
Specifically, there is a lack of any documentation in the 
veteran's post-service medical records that he complained of 
having left ankle pain or other problem for approximately 2 
decades nor was he treated or diagnosed as having any left 
ankle disability during that period of time.  The VA examiner 
has provided a competent opinion that current left ankle 
discomfort is unrelated to service.  In evaluating the 
veteran's personal statements, the Board again notes that lay 
statements regarding matters which require medical expertise 
are not competent.  Espiritu.  That is, the veteran is not 
competent while the VA examiner is competent.  

Based on the evidence of record, the Board finds that the 
veteran's complaints of left ankle pain are not derived from 
inservice disease or injury.  Current left ankle 
sprain/discomfort is unrelated to inservice injury or 
disease.  

Accordingly, left ankle left disease or injury was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

New and Material

In a December 1979 rating decision, the RO denied service 
connection for back and left knee disorders on the basis that 
post-service September 1979 VA examination was negative for 
current back and left knee disorders.  The veteran did not 
perfect an appeal.  

In a May 1985 rating decision, the RO confirmed and continued 
the December 1979 denial of service connection back and left 
knee disorders.  The specific reason was not articulated.  
The veteran did not perfect an appeal.

In December 1988 rating decision, the RO denied service 
connection for a right knee disorder on the basis that there 
was no current right knee diagnosis.  The veteran did not 
perfect an appeal.

Since the veteran did not appeal the aforementioned rating 
decisions, they are final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
for back, left knee, and right knee disorders was received 
after that date.  

In conjunction with his petition to reopen, evidence has been 
received.  This evidence includes the July 2000 VA examiner's 
report in which he opined that current back, left knee, and 
right knee disorders are related to service.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of current back, left knee, 
and right knee disorders, and no nexus of current disorders 
to service.  Since the prior decisions, the veteran has 
submitted evidence that he has current back, left knee, and 
right knee disorders, as well as competent nexus evidence, 
facts not previously established.  

In sum, the submitted evidence is new and material.  The 
veteran has presented medical evidence showing post-service 
diagnoses of back, left knee, and right knee disorders and 
nexus evidence relating them to service.  The reason the 
veteran's claim of service connection was previously denied 
was, in part, that there was no current diagnosis of back, 
left knee, and right knee disorders, and, it therefore 
followed that there was no nexus of such to service.  Those 
defects are cured.  

Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence.  
Thus, the submitted evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.  In light of the foregoing, 
the veteran's claim of service connection for back, left 
knee, and right knee disorders.

The Board notes at this juncture that the veteran was 
involved in a motor vehicle accident during service which is 
documented in the record.  There were fatalities.  To the 
extent that he has testified that this accident was a serious 
accident, the Board accepts his statements.  The Board also 
accepts his statements that he injured his knees and back in 
this accident.  The record documents body bruising.  His 
descriptions of this accident are consistent with the record.  


Back Disorder

Following the motor vehicle accident during service, the 
veteran complained of back pain.  He was noted to have muscle 
injury.  The impression was lumbar strain and spasm.  His x-
rays were negative.  The veteran was returned to duty shortly 
thereafter.  His separation examination was negative for 
musculoskeletal or neurologic defects.  Following service, 
the veteran complained of pain in the tailbone area.  It was 
noted to be a residual of the accident.  

In July 2000, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he injured his back 
during a motor vehicle accident during service.  This was an 
accurate description.  The service medical records clearly 
document back complaints and a diagnosis was provided.  The 
examiner opined that the veteran currently has lumbosacral 
strain.  He related this disability to the inservice injury.  

In sum, the veteran injured his back during service in a 
serious motor vehicle accident.  He complained of back pain 
immediately.  The VA examiner has opined that his current 
back disability is in fact related to that accident.  His 
opinion is competent and uncontradicted by any other medical 
opinion in the record.  Therefore, the Board accepts the 
diagnosis and medical opinion of the VA examiner.  

Thus, the veteran's lumbosacral strain is related to service.  
The evidence supports the claim.  Service connection is 
therefore warranted.  


Left Knee Disorder

During service, in January 1979, the veteran suffered a soft 
tissue injury to the left knee.  In April 1979, following the 
motor vehicle accident, the veteran complained of left knee 
pain.  He was noted to have left knee trauma.  The x-rays 
were negative.  The veteran was returned to duty shortly 
thereafter.  His separation examination was negative for 
musculoskeletal or neurologic defects.  Following service, 
the veteran complained of cramping in the left knee.  

In July 2000, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he injured his left 
knee during a motor vehicle accident during service.  This 
was an accurate description.  The service medical records 
clearly document his left knee complaints.  The examiner 
opined that the veteran's left knee discomfort, which has now 
been diagnosed as patellofemoral pain syndrome, was likely 
related to inservice motor vehicle accident injury.  

In sum, the veteran injured his left knee during service in a 
serious motor vehicle accident.  He complained of left knee 
pain immediately.  The VA examiner has opined that his 
current left knee disability is in fact related to that 
accident.  His opinion is competent and uncontradicted by any 
other medical opinion in the record.  Therefore, the Board 
accepts the diagnosis and medical opinion of the VA examiner.  
The veteran has pain syndrome due to an identified injury 
rather than pain alone.

Thus, the veteran's left knee patellofemoral pain syndrome 
strain is related to service.  The evidence supports the 
claim.  Service connection is therefore warranted.  


Right Knee Disorder

During service, in March 1978, the veteran was treated for a 
right knee abrasion.  The abrasion was located on the 
patella.  In April 1979, as noted, the veteran was involved 
in a motor vehicle accident.  He did not report a right knee 
injury at that time.  The separation examination was 
negative.  

In July 2000, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he injured his right 
knee during the motor vehicle accident during service.  The 
examiner opined that the veteran's right knee discomfort, 
which has now been diagnosed as patellofemoral pain syndrome, 
was likely related to inservice motor vehicle accident 
injury.  

Unlike the left knee, there is no documentation that the 
right knee was injured in the motor vehicle accident.  The 
veteran contends otherwise.  However, while the Board 
recognizes that the records contemporary to the accident are 
silent for a right knee injury, the Board finds that the 
veteran is competent to state that he injured both knees when 
he banged them on the dashboard in the accident.  He is 
capable to make that assessment.  The VA examiner has opined 
that an etiological relationship does exist in this case.  

It is apparent that the examiner relied on the veteran's 
account of having injured this right knee in the motor 
vehicle accident.  However, such reliance does not nullify 
the examiner's opinion in this instance.  As noted, the motor 
vehicle accident occurred.  It was not a minor accident.  The 
veteran claims he banged his knees.  He is competent to state 
that.  Moreover, his account is consistent with the general 
record of the accident.  He was in fact physically 
traumatized in the accident.  It is apparent that this 
account was sufficient for the examiner to render his opinion 
as he did so.  The Board cannot substitute its own medical 
judgment.  There is no other contradictory medical opinion.  
Thus, the Board accepts the examiner's opinion.  

Thus, the veteran's right knee patellofemoral pain syndrome 
strain is related to service.  The evidence supports the 
claim.  Service connection is therefore warranted.  





ORDER

Service connection for intercarpal fusion of the left wrist 
is granted.  

Service connection for status post right neck dissection 
without malignancy is granted.  

Service connection for left ankle sprain/discomfort is 
denied.  

Service connection for lumbosacral strain is granted.  

Service connection for patellofemoral pain syndrome of the 
left knee is granted.  

Service connection for patellofemoral pain syndrome of the 
right knee is granted.  



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



